Citation Nr: 1201209	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-33 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scar on the sole of the right foot.

2.  Entitlement to service connection for residuals of a fracture to the left forearm.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to an initial compensable evaluation for a scar of the right thoracic wall, status post stab wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in April 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a scar on the sole of the right foot and residuals of a fracture to the left forearm as well as entitlement to an initial compensable evaluation for a scar of the right thoracic wall, status post stab wound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent medical evidence shows that the Veteran does not currently have chronic prostatitis; the Veteran's benign prostatic hyperplasia (BPH) has not been related by competent medical evidence to the Veteran's active duty service.



CONCLUSION OF LAW

Chronic prostatitis and BPH were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The June 2008 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2004. 38 C.F.R. § 3.159(c)(4).  The December 2004 VA examiners addressed the etiology of the Veteran's current genitourinary disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The December 2004 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The Veteran's service medical records indicate that he was seen on August 20, 1966, and the impression was rule out prostatitis.  Despite this finding in service, however, the Board cannot conclude a "chronic" prostatitis was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In addition, on the clinical examination for separation from service, the Veteran's G-U system was evaluated as normal.  Further, the Veteran has not reported continuity of symptoms following service.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to a current chronic disability, the Board notes that the Veteran underwent VA examination in December 2008.  After physical examination of the Veteran, he was diagnosed as having prostatitis, resolved and the examiner noted that the Veteran currently did not have prostatitis but did have BPH which could cause weak urinary stream and nocturia.  

Thus, with respect to prostatitis, the medical evidence fails to show that the Veteran currently suffers from current, chronic prostatitis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a current, chronic prostatitis disability exists and that it was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for prostatitis have not been established.  38 C.F.R. § 3.303. 

The remaining question, therefore, is whether there is medical evidence of a relationship between the current BPH and the Veteran's military service.  In January 2009, the VA examiner who conducted the December 2008 VA examination provided an addendum opinion regarding whether the BPH was caused by or the result of the prostatitis.  The examiner opined, 

BPH is the benign enlargement of the prostate gland.  Men in early to mid 40s begin to experience this since the prostate has its 2nd growth spurt around this age.  This is not the same thing as prostatitis.  Prostatitis is the inflammation/infection of the prostate.  This condition can be treated with antibiotics like any other infections.  Prostatitis can recur just like any other infections.  But prostatitis does not lead to BPH.

Thus, no medical professional has related the Veteran's BPH to his period of military service.  

Thus, the record is absent evidence of in-service incurrence of chronic prostatitis or BPH, evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed disorders. 

Although the Veteran contends that his genitourinary problems are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for prostatitis is denied.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the CAVC determined that, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  

With respect to the Veteran's claim for a right foot scar, his service treatment records indicate that he was seen on June 21, 1964, with 11/2 inch laceration on the sole of his right foot.  It was cleaned and sutured.  The Veteran was afforded a VA examination in December 2008 to determine its etiology; however, physical examination was provided for the plantar aspect of his left foot.

With respect to the Veteran's claim for service connection for residuals of left forearm fracture, the record indicates that on his Report of Medical History completed in conjunction in January 1963, the Veteran noted that he fractured his left forearm at age 16.  

In November 1964, the Veteran presented with contusion to lateral left lower forearm.  There was some swelling and pain on movement.  Treatment included ace bandage and hot soaks.  In December 1964, the Veteran presented with complaints of pain since fracturing left forearm approximately four years earlier when arm is moved fast or when lifting heavy weight.  X-rays were taken.  No weakness of muscles, no induration or boney abnormal palpation.  The Veteran was to return for results.  

The Veteran was also afforded a VA examination in December 2008 for an opinion as to whether it was at least as likely or not that the Veteran's military service aggravated his pre-existing fracture of the left forearm condition beyond its natural progression, but the examiner stated that he could not resolve the issue without resorting to mere speculation and provided the following rationale:  "fifty year interval from incidence with mild residual deficit left upper extremity.  No sound rationale for apportionment or aggravation."

In November 2008, the RO received a statement from the Veteran in which he noted that during his C&P examination conducted in April 2008, the physician's assistant did not speak English well and that he palpated his rib cage but never touched the scar on his right side thoracic wall to see if it was painful and tender.

Thus, the Veteran should be afforded additional VA examinations to determine the etiology of his scar on the sole of the right foot and residuals of a fracture to the left forearm as well as ascertain the current severity of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right foot scar, left forearm fracture, and right thoracic wall scar that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current right foot scar.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should determine if there is in fact a scar on the sole of the right root and provide an opinion as to whether it is at least as likely as not that such a scar is related to the symptoms documented during the Veteran's active duty service.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current residuals of a left forearm fracture.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should determine if there is in fact disability of the left forearm.  If so, the examiner should provide an opinion as to whether any such disability is at least as likely as not related to the complaints documented in active duty service.  If so, the examiner should provide an opinion as to whether such disability reflects an increase during service of his pre-service left arm disability, beyond the normal progression of that pre-service disability.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded a VA examination to ascertain the severity of his right thoracic wall scar.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.   

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


